HELLENTHAL, District Judge.
This matter having come on for hearing at Seward, Alaska, on the 26th day of July, 1937, upon a special appearance made by John W. Troy, Public Works Representative of the P.W.A. of the United States for the Territory of Alaska, on a motion to quash the- service of summons and to discharge the rule on the order to show cause and to dismiss the cause.
*226In this case there is no question but what the Court has jurisdiction of the cause before it. The defendant Troy was duly and regularly served with the summons in Juneau, Alaska, personally and in person, and was also served with the order to show cause, in like manner.
It is contended that said service should be set aside, first, because the defendant Troy is only an agent of the defendant Harold L. Ickes, Federal Administrator of Public Works; that Ickes is a necessary party and cannot be served with process and brought in this Court; it is further contended that defendant Troy has no interest in the subject matter of the action and is not a proper party.
 The Court is inclined to agree with these contentions, but the matter is before the Court upon a special appearance which the Court thinks should be limited to a consideration of the service made, and since the Court has jurisdiction of the cause and personal service was made upon the defendant Troy, the motion to quash the service of the summons and to discharge the rule to show cause, in the opinion of the Court, should be denied without prejudice to the defendant making his appearance and showing that he has no interest in the cause and that he is not a proper party defendant.